In re Chester, Teddy; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 96-2598.
Treating petitioner’s letter as another application to remove present post-conviction counsel either by substituting new counsel or by permitting him to represent himself in the post-conviction proceedings, the application is DENIED. See also State ex rel. Chester v. State, 13-0906 (La.6/26/13), 118 So.3d 429, State ex rel. Chester v. State, 13-0511 (La.6/26/13), 118 So.3d 429; State ex rel. Chester v. State, 12-1225 (La.11/2/12), 99 So.3d 664.